

117 HR 1331 IH: Strengthening Mental Health Supports for BIPOC Communities Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1331IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Cárdenas (for himself, Ms. Johnson of Texas, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reduce health inequities experienced by individuals who are members of historically racial and ethnic minority groups under State plans under the community mental health services block grant program, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Mental Health Supports for BIPOC Communities Act.2.Reducing health inequities experienced by historically racial and ethnic minorities under State plans under community mental health services block grant program(a)In generalSection 1942(a) of the Public Health Service Act (42 U.S.C. 300x–52(a)) is amended—(1)in paragraph (1), by striking and at the end; (2)by redesignating paragraph (2) as paragraph (5); and(3)by inserting after paragraph (1) the following:(2)services provided by the State to adults with a serious mental illness and children with a serious emotional disturbance who are members of historically racial and ethnic minority groups, including—(A)the extent to which such services are provided to such adults and children; and(B)the outcomes experienced by such adults and children as a result of the provision of such services, including with respect to—(i)diversions from hospitalization and criminal justice system involvement;(ii)treatment for first episode psychosis or undefined psychosis;(iii)reductions in suicide and increased utilization of appropriate treatments and interventions for suicidal ideation;(iv)response through crisis services, including mobile crisis services; (v)treatment of individuals who are experiencing homelessness or housing insecurity and individuals residing in rural communities; and(vi)increased patient family and caregiver engagement and education on serious mental illness to reduce social stigma and promote healthy social support for patients; (3)any outreach by the State to, and the hiring of, providers of mental health services from multiple disciplines (such as a psychologist, psychiatrist, peer support provider, or social worker) who are members of historically racial and ethnic minority groups; (4)any outreach by the State to providers from multiple disciplines of mental health services—(A)to provide training on culturally effective, culturally affirming, and linguistically competent services; and(B)to increase awareness of community-defined practices by practitioners of historically racial and ethnic minority groups; and.(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to funding agreements entered into under section 1911 or 1921 of the Public Health Service Act (42 U.S.C. 300x; 42 U.S.C. 300x–21) on or after the date of the enactment of this Act. 